Citation Nr: 1045732	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-26 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
perforation of the left tympanic membrane.  

2.  Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD
-
Saira Spicknall, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 2001 to August 2001, 
from January 2003 to January 2004, and from December 2005 to 
November 2006.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a February 2007 rating decision of the Manchester, New Hampshire 
Department of Veterans' Affairs (VA) Regional Office (RO).  In 
that decision, the RO granted service connection for: traumatic 
brain injury, rated as 10 percent disabling; posttraumtic stress 
disorder (PTSD), rated as 10 percent disabling; a scar below the 
right and left knees, tinnitus, perforation of the left tympanic 
membrane, blurred vision and photophobia, each rated as 
noncompensable.  The RO also denied service connection for 
hearing loss of left ear, a disability characterized as joint 
pain of the right and left knees, and continued the 10 percent 
rating for residuals of a fracture of the right tibular and 
malleous.  In March 2007, the Veteran filed a notice of 
disagreement (NOD) that only contested the denial of service 
connection for lumbar strain, and the initial noncompensable 
ratings assigned for tinnitus and perforation of the left 
tympantic membrane.

By a July 30, 2007, rating decision, the RO granted service 
connection for lumbar strain, rated as noncompensable, and 
assigned the maximum 10 percent schedular rating for tinnitus.  
On that same date, the RO furnished the Veteran a statement of 
the case (SOC), which notified him that the favorable 
adjudicative actions taken in the July 2007 rating decision as to 
the issues of the lumbar spine and tinnitus were considered to be 
a complete grant of those benefits sought on appeal, and 
appropriately addressed the issue of a compensable evaluation for 
perforation of the left tympanic membrane.  On August 8, 2008, 
the RO received the Veteran's substantive appeal (via a VA Form 
9), which specifically identities the July 2007 SOC and the 
matter concerning the perforation of the left tympanic membrane 
as the issue appealed.

Also, on August 8, 2007, the RO received from the Veteran a 
statement that is dated July 27, 2007, in which the Veteran 
states that he has more documents supporting his claims on appeal 
as well as a few more appointments with VA in the next few months 
(records of which have been associated with the claims file), and 
refers to the issues of service connection for lumbar strain, 
service connection for hearing loss in the left ear, an initial 
rating in excess of 10 percent for PTSD, and an initial 
compensable rating for tinnitus.  Considering that the Veteran's 
written statement of July 27th predates the adjudicative actions 
(i.e., the assignment of an initial noncompensable rating 
following a grant of service connection for lumbar strain, and an 
award of the maximum 10 percent schedular rating for tinnitus) 
entered on July 30th, the Board is unable to ascertain from this 
sequence of events whether the actions taken in the July 30th 
rating decision satisfied the Veteran's appeal concerning the 
level of disability assigned for tinnitus, and whether the 
Veteran intended to initiate an appeal as to the level of 
disability assigned for the lumbar strain, based on VA's receipt 
his written statement on August 8, 2007 (albeit dated on July 27, 
2007).  As such, the Board refers these matters to the RO for 
clarification and any appropriate action deemed necessary.

The Board notes that the initial rating for the Veteran's PTSD 
was increased from 10 percent to 30 percent disabling in a 
September 2007 rating decision; and at that same time, the 
Veteran was furnished a SOC relative to that discrete issue in 
response to his issue-specific NOD that was filed in April 2007.  
Since the Veteran did not complete this appeal by filing a 
substantive appeal, the issue of entitlement to an initial rating 
in excess of 30 percent is no longer a part of the current 
appeal.

As to the remaining issue of service connection for left ear 
hearing loss, the Board notes that this issue was not addressed 
in the July 30th rating decision.  As indicated above, the denial 
of service connection for hearing loss in the left ear was 
addressed in the February 2007 rating decision.  Since the July 
27th statement was received within a year of the mailing of the 
February 2007 notice of such decision, and does specifically 
identify the left ear hearing loss claim as an appealed issue, 
the Board construes the Veteran's statement of July 27, 2007, as 
a valid and timely NOD as that claim.  Hence, the issue of 
service connection for hearing loss in the left ear is REMANDED 
to the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

The Veteran's perforation of the left tympanic membrane is 
productive of minor scarring along the rim of the lower portion 
of the ear drum of the left ear, some likely healing from a tear 
of the tympanic membrane, normal middle ear pressure and 
compliance, and a very tiny perforated eardrum on the interior 
aspect of the left ear with a very small covering.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for a 
perforation of the left tympanic membrane have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6211 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an 
increased initial rating in the February 2007 rating decision, he 
was provided notice of the VCAA in December 2006.  The VCAA 
letter indicated the types of information and evidence necessary 
to substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  The Veteran received 
additional notice in December 2006, February 2007 and March 2008, 
pertaining to the downstream disability rating and effective date 
elements of his claim, and was furnished a Statement of the Case 
in July 2007 with subsequent re-adjudication in a September 2007 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

It is well to observe that service connection for a perforation 
of the left tympanic membrane has been established and an initial 
rating for this condition has been assigned.  Thus, the Veteran 
has been awarded the benefit sought, and such claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-
491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required 
as to this matter, because the purpose for which such notice was 
intended to serve has been fulfilled.  Id.  Also, it is of 
controlling significance that, after awarding the Veteran service 
connection for a perforation of the left tympanic membrane and 
assigning an initial disability rating for this condition, he 
filed a notice of disagreement contesting the initial rating 
determination.  See 38 C.F.R. § 3.159(b) (2010) (amended to add 
subparagraph (3), which provides VA has no duty to provide 
section 5103 notice upon receipt of a notice of disagreement).  
The RO furnished the Veteran a Statement of the Case that 
addressed the initial rating assigned for his perforation of the 
left tympanic membrane, included notice of the criteria for a 
higher rating for that condition, and provided the Veteran with 
further opportunity to identify and submit additional information 
and/or argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  
Under these circumstances, VA fulfilled its obligation to advise 
and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim(s) in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, a VA examination and statements from the 
Veteran and his representative.  The Veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has not 
been obtained.  The Veteran and his representative have been 
accorded ample opportunity to present evidence and argument in 
support of his appeal.  Thus, the Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence that 
might be relevant to the issues on appeal, and that VA has 
satisfied the duty to assist.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for 
an established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the most recent 
examination is not necessarily and always controlling; rather, 
consideration is given not only to the evidence as a whole but to 
both the recency and adequacy of examinations.  See Powell v, 
West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, where the question for 
consideration is the propriety of the initial evaluation assigned 
after the grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts found 
- this practice is known as "staged ratings."  See id. at 126.

The Veteran's current perforation of the left tympanic membrane 
is rated under Diagnostic Code 6211, which provides a 
noncompensable (0 percent) rating for perforation of the tympanic 
membrane.  38 C.F.R. § 4.87 (2010).  A compensable evaluation is 
not available under this diagnostic code.


Analysis

The Veteran contends that his current perforation of the left 
tympanic membrane warrants a compensable rating.

Service treatment reports within a year of the Veteran's claim 
reflect that he was injured from an improvised explosive device 
(IED) blast in September 2006.  A September 2006 Theater Medical 
Registry Form reflects the Veteran was wounded by an enemy IED at 
which time he was not wearing ear protection and he complained of 
decreased hearing in the left ear.  He was treated in September 
2006 for status post IED with a ruptured tympanic membrane.  In a 
September 2006 post-deployment health assessment, the Veteran 
reported having audiology concerns.  Subsequently in September 
2006, the Veteran received follow-up treatment for the IED blast 
and complained of ringing in the left ear, with objective 
findings of cloudiness in the left ear, intact tympanic membranes 
and coagulated blood in the left ear.  An October 2006 
chronological record of medical care reflects that the Veteran 
was found to be qualified for his current duties.  

In a December 2006 VA general medical examination, the Veteran 
reported some tinnitus/ringing in the left ear and a minor 
perforation of the left eardrum.  A physical examination revealed 
minor scarring along the rim of the lower portion of the eardrum, 
noted to be likely some healing form a tear of the tympanic 
membrane.  No significant accumulation of cerumen, drainage or 
inflammation was noted at the level of the left ear.  The Veteran 
was diagnosed with a healing perforation of the left eardrum and 
the examiner noted there was no effect on the Veteran's 
activities of daily living from such.  

A December 2006 VA audiology examination reflects the Veteran 
reported exposure to firefights and IED explosions during his 
active duty from 2005 to 2006 with no hearing protection.  
Tympanograms revealed "type A" in both ears, which was noted to 
be suggestive of normal middle ear pressure and compliance.  

Private medical records from December 2006 to February 2007 
reflect that the Veteran was diagnosed with a perforated tympanic 
membrane in December 2006.  

VA outpatient treatment reports from December 2006 to November 
2007 reflect that the Veteran complained of tinnitus and hearing 
loss since service.  In June 2007, the Veteran reported that he 
suffered from a perforated left eardrum from an IED injury in 
service in September 2006.  A physical examination revealed a 
very tiny perforated eardrum on the interior aspect of the left 
ear which appeared to have a very small covering to it.  The 
Veteran was diagnosed with a perforated left eardrum.  

After a careful and considered review of the record evidence, the 
Board finds that the Veteran's perforation of the left tympanic 
membrane does not warrant an initial compensable disability 
rating at any time since the effective date of service connection 
on December 1, 2006.  The Board notes that this the Veteran's 
perforation of the left tympanic membrane is currently evaluated 
as noncompensable under Diagnostic Code 6211.  This Code provides 
a noncompensable (0 percent) rating for perforation of the 
tympanic membrane.  38 C.F.R. § 4.87.  As the Veteran is 
currently receiving the maximum available evaluation under 
Diagnostic Code 6211, a higher evaluation is not available for 
this disability.

The Board has also considered other applicable rating codes, 
however, in the absence of objective evidence of chronic otitis 
media, otosclerosis, peripheral vestibular disorders, Meniere's 
syndrome, loss of auricle, malignant neoplasm of the ear, benign 
neoplasms of the ear or chronic otitis externa in Diagnostic 
Codes 6200 to 6210, relative to ear impairment, the Board further 
concludes that a compensable disability rating is not shown to be 
warranted under the rating schedule.

The Board also notes that the Veteran is already separately rated 
for tinnitus, evaluated as 10 percent disabling.  In addition, 
the February 2007 rating decision separately adjudicated the 
Veteran's claim for service connection for hearing loss of the 
left ear, which was denied and has not been appealed to the 
Board.  

Since a compensable evaluation is not available under DC 6211 and 
the record does not show that the Veteran qualifies for a 
compensable evaluation under the other diagnostic codes for 
diseases of the ears, the Veteran does not qualify for a 
compensable evaluation for a left ruptured eardrum.  See 38 
C.F.R. § 4.87.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an initial compensable evaluation in at any time 
since the effective date of service connection for a perforation 
of the left tympanic membrane on December 1, 2006.  See 
Fenderson, 12 Vet. App. at 125-26.  That is to say, the Veteran's 
disability has been no more than noncompensably disabling since 
the effective date of his award, so his rating cannot be "staged" 
because this represents his greatest level of functional 
impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the Board 
concludes that an initial compensable disability rating for 
perforation of the left tympanic membrane is not warranted at any 
time since the effective date of service connection on December 
1, 2006.  Since the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

Extraschedular Consideration

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three step 
inquiry:  (1) threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate; 
if the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is therefore adequate and no  referral is required; 
(2) if the rating schedule is inadequate, then the Board should 
determine whether the veteran's exceptional disability picture 
exhibits factors such as marked interference with employment and 
frequent periods of hospitalization; (3) when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors, then the case must be referred 
to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for completion of the third 
step-a determination of whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.")

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology from his perforation of the 
left tympanic membrane, and 38 C.F.R. § 4.87 provides for 
additional or more severe ear symptoms than currently shown by 
the evidence, as based upon the particular manifestations of the 
current ear disability including chronic otitis media, 
otosclerosis, peripheral vestibular disorders, Meniere's 
syndrome, loss of auricle, malignant or benign neoplasms of the 
ear or chronic otitis externa; thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See id.  Moreover, the Board 
notes that the evidence of record indicates that the Veteran's 
left tympanic membrane is healing with no effect on his 
activities of daily living, and, throughout the duration of the 
appeal, has not exhibited factors such as marked interference 
with employment and frequent periods of hospitalization due to 
this disability.  Consequently, referral for extraschedular 
consideration is not warranted.






ORDER

An initial compensable evaluation for a perforation of the left 
tympanic membrane is denied.


REMAND

As previously noted, the Veteran filed a NOD contesting the 
denial of service connection for hearing loss in the left ear in 
the February 2007 rating decision.  (See Statement from Veteran, 
dated July 27, 2007, and date stamped received August 8, 2007).  
By filing a valid and timely NOD, the Veteran initiated appellate 
review of the left ear hearing loss claim.  The Veteran has not 
been furnished a SOC that addresses that issue.  Consequently, 
the Board must remand this issue to the RO to furnish a SOC and 
to give the Veteran an opportunity to perfect an appeal of such 
issue by submitting a timely substantive appeal.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this matter is REMANDED for the following action:

The RO/AMC should furnish the Veteran and his 
representative, if any, a Statement of the 
Case that addresses the issue of entitlement 
to service connection for hearing loss in the 
left ear.  The RO/AMC should return this 
issue to the Board only if the Veteran files 
a timely substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


